Exhibit 10.46

 

SEPARATION AGREEMENT

 

This SEPARATION AGREEMENT (this “Agreement”) is entered into as of August 5,
2003, between Barry Soosman (the “Executive”), and Guitar Center, Inc. (the
“Company”), effective eight (8) days after Executive’s signature, unless
Executive revokes his acceptance as provided in Section 15(c), below (the
“Effective Date”).

 

Recitals:

 

WHEREAS, Executive was the Executive Vice President, Chief Strategic Officer and
General Counsel of the Company pursuant to that certain Second Amended and
Restated Employment Agreement dated as of July 1, 2001 (the “Employment
Agreement”);

 

WHEREAS, the Executive tendered his resignation, and the Company accepted such
resignation; and

 

WHEREAS, the Company and Executive now wish to document the termination of
Executive’s employment relationship and to resolve all matters between them.

 

Agreement:

 

THEREFORE, in exchange for the good and valuable consideration set forth herein,
the adequacy of which is specifically acknowledged, the Executive and the
Company hereby agree as follows:

 


1.                                       RESIGNATION OF EMPLOYMENT.  EXECUTIVE
HEREBY CONFIRMS HIS RESIGNATION OF HIS EMPLOYMENT WITH THE COMPANY AND ALL
POSITIONS THAT EXECUTIVE HELD AS AN OFFICER, DIRECTOR OR EMPLOYEE OF THE COMPANY
AND ALL SUBSIDIARIES OF THE COMPANY, AND THE COMPANY CONFIRMS ITS ACCEPTANCE OF
SUCH RESIGNATIONS, EFFECTIVE JUNE 16, 2003 (THE “OFFICER RESIGNATION DATE”),
EXCEPT THAT EXECUTIVE SHALL BE DEEMED A NON-OFFICER EMPLOYEE OF THE COMPANY FOR
THE PERIOD FROM JUNE 17, 2003 THROUGH AUGUST 8, 2003 FOR THE SOLE PURPOSE OF
PROVIDING TRANSITIONAL ASSISTANCE, SUCH EMPLOYMENT STATUS TO TERMINATE FOR ALL
PURPOSES AT THE CLOSE OF BUSINESS ON AUGUST 8, 2003 (THE “FINAL RESIGNATION
DATE”).


 

2.                                       Payment of Accrued Wages and Expenses. 
On the Final Resignation Date, the Company shall pay to Executive, in cash, (a)
all accrued wages at the current base compensation rate of $300,000 per year)
and (b) all accrued but unused vacation (which the parties agree is three weeks,
representing a gross wage payment of $17,308), in each case through the Final
Resignation Date.

 

3.                                       Severance Benefits.  As of the
Effective Date, Executive shall be entitled to receive the following severance
benefits, which shall be the exclusive severance benefit payable to Executive,
unless Executive has breached the provisions of this Agreement, in which case
the provisions of Section 18(b) shall apply:

 

(a)                                  Continued Payment of Base Salary.  The
Company shall pay to the Executive his current base salary of $300,000 through
June 30, 2004.  Such payments shall be

 

1

--------------------------------------------------------------------------------


 

made in accordance with the Company’s regular payroll practices.  For clarity,
the parties acknowledge that the purpose of this Section 3(a), in combination
with Section 2(a), is to provide for the payment of Executive’s current base
compensation of $300,000 per year through June 30, 2004.

 

(b)                                 Bonus.  The Company shall pay to Executive a
bonus equal to $225,000, such bonus to be paid on or before February 14, 2004.

 

(c)                                  Benefits.  In the event that Executive
elects to continue group health insurance coverage for himself and his eligible
dependents who were covered under the Company’s medical plans as of the Officer
Resignation Date, at the same level in effect as of the Officer Resignation
Date, pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), the Company shall pay for the amount of his premium payments
for such coverage through June 30, 2004.  In the event Executive desires to
discontinue this coverage, he shall notify the Chief Administrative Officer of
the Company in writing who shall promptly terminate the coverage benefit.

 

(d)                                 Company Car.  The Company shall pay the
monthly lease fees for the Mercedes-Benz S430 presently provided by the Company
for Executive’s use (the “Company Car”) and continue to include such Company Car
on the Company’s insurance policy through June 30, 2004 (the “Automobile Use
Period”).  In addition, during such period, the Company shall reimburse
Executive for reasonable and normal maintenance and care expenses and gasoline
costs (up to two (2) tanks of gasoline per week) for such Company Car with
respect to the Automobile Use Period.  Such amounts shall be paid by the Company
on a monthly basis within 30 days following receipt of an invoice from Executive
setting forth in reasonable detail such expenses.  The Company shall be
responsible for the costs incurred in the disposition of the Company Car at the
end of the Automobile Use Period, except that Executive shall return the car to
a designated location and shall be responsible for any charges for (i) excess
mileage beyond 66,000 miles or (ii) excess wear and tear.

 


4.                                       STOCK OPTIONS.  AS OF AUGUST 4, 2003,
EXECUTIVE HAS BEEN GRANTED AND NOT EXERCISED OPTIONS TO PURCHASE SHARES OF THE
COMPANY’S COMMON STOCK PURSUANT TO THE STOCK OPTION AGREEMENTS AS IDENTIFIED ON
EXHIBIT A ATTACHED HERETO (THE “OPTION AGREEMENTS”).  IN ACCORDANCE WITH THE
TERMS OF SUCH OPTIONS, ON THE EFFECTIVE DATE, ALL OF THE UNVESTED STOCK OPTIONS
HELD BY EXECUTIVE PURSUANT TO THE OPTION AGREEMENTS SHALL IMMEDIATELY VEST AND
BECOME EXERCISABLE.  IN ACCORDANCE WITH THE OPTION AGREEMENTS AND THE RELATED
PLAN, SUCH OPTIONS WILL REMAIN EXERCISABLE UNTIL THE CLOSE OF BUSINESS 90 DAYS
AFTER THE FINAL RESIGNATION DATE.


 

5.                                       Consulting Following Resignation Date. 
For the period commencing on the Resignation Date and ending on the first to
occur of (a) February 28, 2004 and (b) the date that Executive obtains
substitute employment which is incompatible with providing consulting services
hereunder (the “Consulting Period”), should Executive make himself available to
the Company at the Company’s request, as a consultant, the Company shall pay the
Executive $225 per hour for any consulting services provided, except that
Executive will in any event answer phone inquiries of short duration at no
charge to the Company through June 30, 2004.  Availability (other than for phone
inquiries of short duration) will be on a good faith basis, with

 

2

--------------------------------------------------------------------------------


 

no obligation by either party.  Consulting fees due shall be paid by the Company
on a monthly basis following receipt of an invoice from Executive setting forth
in reasonable detail the time spent providing consulting services to the
Company.  The Company agrees to reimburse Executive for his reasonable expenses
incurred in connection with the performance of such consulting services within
thirty (30) days after receipt of an invoice from Executive setting forth in
reasonable detail such expenses.  Any travel required in connection with
consulting duties shall be approved by the Company in advance and reimbursed as
follows:  (a) first class air fare and (b) hotel, living and entertainment
expenses consistent with past practices during Executive’s tenure as an employee
of the Company.

 

6.                                       Other Matters.

 

(a)                                  Second Hand Dealer Licenses.  The Company
and its subsidiaries shall cause Executive to be removed from all second hand
dealer licenses by June 30, 2004.

 

(b)                                 401-K.  The Company confirms that the
current policy of the Company is that, in the case of balances of greater than
$5,000, a terminated employee may leave his or her profit sharing and deferral
account balances in the Company’s plan indefinitely, or roll over such balances
into a substitute qualified plan.

 

(c)                                  ESPP.  Withholdings since the closing of
the most recent option period (June 30, 2003) will be refunded to Executive
promptly after the Final Resignation Date.

 

7.                                       Publicity.  Except to the extent
required to comply with applicable legal requirements (including the terms of
the listing of the Company’s stock), neither party shall issue any press release
or make any public statement regarding the matters contemplated hereby without
the prior approval of the other parties.  The parties acknowledge that this
Agreement must be filed with the Securities and Exchange Commission as an
exhibit to the Form 10-Q for the current quarter ending September 30, 2003, and
consent to such filing.

 

8.                                       References.  All requests for
references or comment on Executive’s employment history with the Company (other
than dates of employment) will be referred to Larry Thomas, who, based on the
facts known to him as of the date of this Agreement, will provide a favorable
recommendation and will not revise this recommendation unless (a) material
objective new information comes to his attention after the date hereof regarding
the Executive’s willful misconduct or gross negligence in the conduct of his
duties while an employee of the Company and (b) such information has been
discussed with Executive.  In the event Mr. Thomas is no longer in the Company’s
employ, Executive and an appropriate senior executive of the Company will meet
and agree on an appropriate subsequent representative of the Company for
reference purposes.

 

9.                                       Application of Insider Trading Policies
Applicable to Executive.  On the third business day following the Company’s
release of earnings for the second quarter of 2003 (August 4, 2003), Executive
will be released from the Company’s insider trading policy provided he does not
obtain material non-public information subsequent to such date due to his
continued consulting services to the Company.  Executive acknowledges that he is
aware of the prohibitions on insider trading contained in the federal securities
laws.

 

3

--------------------------------------------------------------------------------


 

10.                                 Section 16.  Executive acknowledges that
following the Officer Resignation Date he will continue to be subject to certain
provisions of Section 16 of the Securities Exchange Act of 1934, as amended, and
he agrees to comply with such provisions.  Absent a legal determination to the
contrary, the Company’s records will show that the Officer Resignation Date was
the last date that Executive was an “Executive Officer” of the Company (as such
term is used under the Securities Exchange Act of 1934, as amended).

 

11.                                 Indemnification Agreement.  The Company
hereby reaffirms its obligations under that certain Indemnification Agreement
between the Company and Executive substantially in the form filed as Exhibit
10.11 to the Company’s Annual Report on Form 10-K for the year ended December
31, 1997 (the “Indemnification Agreement”).  The Company’s obligations under the
Indemnification Agreement shall survive Executive’s termination of employment.

 

12.                                 Reserved.

 


13.                                 LITIGATION COOPERATION.  EXECUTIVE AGREES TO
GIVE REASONABLE COOPERATION, AT THE COMPANY’S REQUEST, IN ANY PENDING OR FUTURE
LITIGATION OR ARBITRATION BROUGHT AGAINST THE COMPANY AND IN ANY INVESTIGATION
THE COMPANY MAY CONDUCT.  EXECUTIVE SHALL BE REIMBURSED FOR ALL TIME SPENT AT A
RATE OF $225 PER HOUR.  SUCH AMOUNTS SHALL BE PAID BY THE COMPANY ON A MONTHLY
BASIS FOLLOWING RECEIPT OF AN INVOICE FROM EXECUTIVE SETTING FORTH IN REASONABLE
DETAIL THE TIME SPENT PROVIDING SUCH COOPERATION TO THE COMPANY.  THE COMPANY
AGREES TO REIMBURSE EXECUTIVE FOR HIS REASONABLE EXPENSES INCURRED IN CONNECTION
WITH SUCH COOPERATION WITHIN THIRTY (30) DAYS AFTER RECEIPT OF AN INVOICE FROM
EXECUTIVE SETTING FORTH IN REASONABLE DETAIL SUCH EXPENSES.  AIR TRAVEL, HOTEL
COSTS AND ENTERTAINMENT EXPENSES WILL BE REIMBURSED CONSISTENT WITH THE
COMPANY’S PAST PRACTICES WITH RESPECT TO EXECUTIVE, AS DETERMINED BY THE
COMPANY’S CO-CHIEF EXECUTIVE OFFICERS, IN THEIR REASONABLE DISCRETION. 
NOTWITHSTANDING THE FOREGOING, THE COMPANY SHALL HAVE NO OBLIGATION BY VIRTUE OF
THIS SECTION 13 TO PAY EXECUTIVE FOR TIME SPENT AND EXPENSES INCURRED BY
EXECUTIVE IN ANY PENDING OR FUTURE LITIGATION OR ARBITRATION WHERE EXECUTIVE IS
A CO-DEFENDANT OR PARTY TO THE ARBITRATION OR LITIGATION.


 


14.                                 CONFIDENTIAL INFORMATION; RETURN OF COMPANY
PROPERTY.


 

(a)                                  Executive acknowledges and reaffirms his
obligations to the Company pursuant to Sections 5, 6 and 7 of the Employment
Agreement.  Without limiting the provisions of Sections 5, 6 and 7 of the
Employment Agreement, Executive understands and agrees that (i) in the course of
his employment with the Company, he has been acquiring confidential information
and trade secrets concerning their operations, their future plans and their
methods of doing business, (ii) it would be extremely damaging to the Company if
he disclosed such information to a competitor or made it available to any other
person or company, (iii) such information was divulged to him in confidence, and
(iv) he will keep such information secret and confidential unless disclosure is
required by court order or otherwise by compulsion of law.  In view of the
nature of his employment and the information and trade secrets which he has been
receiving during the course of his employment, Executive also agrees that the
Company would be irreparably harmed by any violation, or threatened violation of
the agreements in this Section 14 or Sections 5, 6 and 7 of the Employment
Agreement and that, therefore, the Company shall be entitled to an injunction
prohibiting Executive from any violation or threatened violation of such
agreements or sections without the requirement that any bond be posted. 
Notwithstanding

 

4

--------------------------------------------------------------------------------


 

the foregoing, it is agreed that Executive’s obligations under Section 7 of the
Employment Agreement shall survive only until the first to occur of (a) June 30,
2004 or (b) a material breach of this Agreement by the Company which remains
uncured after written notice and thirty (30) days to cure (such period, the
“Section 7 Continuation Period”).


 


(B)                                 EXECUTIVE SHALL DELIVER TO THE COMPANY ON
THE FINAL RESIGNATION DATE ALL ORIGINALS AND COPIES OF CORRESPONDENCE, DRAWINGS,
MANUALS, LETTERS, NOTES, NOTEBOOKS, REPORTS, PROGRAMS, PLANS, PROPOSALS,
FINANCIAL DOCUMENTS, OR ANY OTHER DOCUMENTS CONCERNING THE COMPANY’S CUSTOMERS,
BUSINESS PLANS, MARKETING STRATEGIES, PRODUCTS, PROCESSES OR BUSINESS OF ANY
KIND AND/OR WHICH CONTAIN PROPRIETARY INFORMATION OR TRADE SECRETS WHICH ARE IN
THE POSSESSION OR CONTROL OF EXECUTIVE OR HIS AGENTS OR REPRESENTATIVES.


 


(C)                                  SUBJECT TO SECTION 3(D), EXECUTIVE SHALL
RETURN TO THE COMPANY ON THE FINAL RESIGNATION DATE ALL EQUIPMENT OF THE COMPANY
IN HIS POSSESSION OR CONTROL (INCLUDING WITHOUT LIMITATION ANY COMPUTER
EQUIPMENT) AND RELINQUISH ACCESS TO THE COMPANY’S FACILITIES AND COMPUTER
SYSTEMS, EXCEPT THAT (I) EXECUTIVE MAY RETAIN HIS CELLULAR PHONE PROVIDED THAT
THE SERVICE OBLIGATION WILL PROMPTLY BE TRANSFERRED TO HIS RESPONSIBILITY AND
(II) EXECUTIVE MAY RETAIN HIS LAPTOP PERSONAL COMPUTER; PROVIDED, HOWEVER, THAT
UPON REQUEST EXECUTIVE SHALL SUBMIT SUCH COMPUTER TO THE COMPANY’S IT DEPARTMENT
TO HAVE ANY COMPANY CONFIDENTIAL INFORMATION AND ANY SYSTEMS ACCESS SOFTWARE
REMOVED.  EXECUTIVE MAY RETAIN ACCESS TO THE VOICEMAIL ON HIS TELEPHONE STATION
IN THE MAIN OFFICE THROUGH SEPTEMBER 30, 2003 PROVIDED THAT EXECUTIVE SHALL
CHECK THE VOICEMAIL REGULARLY AND WILL IMMEDIATELY FORWARD ANY MESSAGES RELATING
TO THE COMPANY’S BUSINESS TO THE APPROPRIATE OFFICIAL OF THE COMPANY FOR
HANDLING.


 

(d)                                 The Company will facilitate and cooperate
with the removal by Executive of his personal property from the Company’s
premises.

 

15.                                 General Release of Claims by Executive.

 

(a)                                  As of the Effective Date, Executive, on
behalf of himself and his executors, heirs, administrators, representatives and
assigns, hereby releases and forever discharges the Company and all
predecessors, successors and their respective parent corporations, affiliates,
related, and/or subsidiary entities, and all of their past and present
investors, directors, shareholders, officers, general or limited partners,
employees, attorneys, agents and representatives, and employee benefit plans in
which Executive is or has been a participant by virtue of his employment with
the Company, from any and all claims, debts, demands, accounts, judgments,
rights, causes of action, equitable relief, damages, costs, charges, complaints,
obligations, promises, agreements, controversies, suits, expenses, compensation,
responsibility and liability of every kind and character whatsoever (including
attorneys’ fees and costs), whether in law or equity, known or unknown, asserted
or unasserted, suspected or unsuspected (collectively, “Claims”), which
Executive has or may have had against such entities based on any events or
circumstances arising or occurring on or prior to the date hereof or on or prior
to the Final Resignation Date, arising directly or indirectly out of, relating
to, or in any other way involving in any manner whatsoever Executive’s
employment by the Company or the separation thereof, and any and all claims
arising under federal, state, or local laws relating to employment, including
without limitation claims of wrongful discharge, breach of express or implied
contract, fraud, misrepresentation, defamation, or liability in tort, claims of
any kind that

 

5

--------------------------------------------------------------------------------


 

may be brought in any court or administrative agency, any claims arising under
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act, the Americans with Disabilities Act, the Older Workers Benefit Protection
Act, the Fair Labor Standards Act, the Employee Retirement Income Security Act,
the Family and Medical Leave Act, and similar state or local statutes,
ordinances, and regulations; provided, however, that this release shall not
apply to any right of indemnification provided to Executive by statute, charter
or the Indemnification Agreement.

 

(b)                                 EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN
ADVISED OF AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION
1542, WHICH PROVIDES AS FOLLOWS:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

 

(c)                                  In accordance with the Older Workers
Benefit Protection Act of 1990, Executive acknowledges that he is aware of the
following:

 

(i)                                     He has a right to consult with an
attorney before accepting this offer;

 

(ii)                                  He has twenty-one (21) days from the date
this offer is received to consider this offer; and

 

(iii)                               He has seven (7) days after accepting this
offer to revoke his acceptance, and his acceptance will not be effective until
that revocation period has expired.

 

16.                                 Release of Claims by the Company.

 

(a)                                  As of the Effective Date, the Company
hereby releases and forever discharges Executive and his executors, heirs,
representatives and assigns, from any and all Claims which the Company has or
may have against the Executive based on any events or circumstances arising or
occurring on or prior to the date hereof or on or prior to the Final Resignation
Date, arising directly or indirectly out of, relating to, or in any other way
involving in any manner whatsoever Executive’s employment by the Company or the
separation thereof, and any and all claims arising under federal, state, or
local laws relating to employment, including without limitation claims of breach
of express or implied contract, fraud, misrepresentation, defamation, or
liability in tort, claims of any kind that may be brought in any court or
administrative agency, and similar state or local statutes, ordinances, and
regulations; provided, however, that this Section 16 shall not apply or
otherwise release any Claim which a

 

6

--------------------------------------------------------------------------------


 

corporation may not provide an officer with exculpation of, or indemnification
from, under applicable Delaware law.

 

(b)                                 THE COMPANY ACKNOWLEDGES THAT IT HAS BEEN
ADVISED OF AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION
1542, WHICH PROVIDES AS FOLLOWS:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

BEING AWARE OF SAID CODE SECTION, THE COMPANY HEREBY EXPRESSLY WAIVES ANY RIGHTS
IT MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

 


17.                                 WITHHOLDING; TAXES.  ANY AMOUNTS PAYABLE
UNDER THIS AGREEMENT SHALL BE SUBJECT TO ANY APPLICABLE STATE, FEDERAL OR LOCAL
INCOME AND EMPLOYMENT TAX WITHHOLDING OBLIGATIONS.


 

18.                                 Severability; Enforcement.

 


(A)                                  IT IS THE DESIRE AND INTENT OF THE PARTIES
HERETO THAT THE PROVISIONS OF THIS AGREEMENT BE ENFORCED TO THE FULLEST EXTENT
PERMISSIBLE UNDER THE LAWS AND PUBLIC POLICIES APPLIED IN EACH JURISDICTION IN
WHICH ENFORCEMENT IS SOUGHT.  ACCORDINGLY, IF ANY PARTICULAR PROVISION OF THIS
AGREEMENT SHALL BE ADJUDICATED BY A COURT OF COMPETENT JURISDICTION TO BE
INVALID, PROHIBITED OR UNENFORCEABLE FOR ANY REASON, SUCH PROVISION, AS TO SUCH
JURISDICTION, SHALL BE INEFFECTIVE, WITHOUT INVALIDATING THE REMAINING
PROVISIONS OF THIS AGREEMENT OR AFFECTING THE VALIDITY OR ENFORCEABILITY OF THIS
AGREEMENT OR AFFECTING THE VALIDITY OR ENFORCEABILITY OF SUCH PROVISION IN ANY
OTHER JURISDICTION.  NOTWITHSTANDING THE FOREGOING, IF SUCH PROVISION COULD BE
MORE NARROWLY DRAWN SO AS NOT TO BE INVALID, PROHIBITED OR UNENFORCEABLE IN SUCH
JURISDICTION, IT SHALL, AS TO SUCH JURISDICTION, BE SO NARROWLY DRAWN, WITHOUT
INVALIDATING THE REMAINING PROVISIONS OF THIS AGREEMENT OR AFFECTING THE
VALIDITY OR ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER JURISDICTION.  WITHOUT
LIMITING THE GENERALITY OF THE PRECEDING SENTENCE, IF AT THE TIME OF ENFORCEMENT
OF THIS AGREEMENT OR SECTIONS 5, 6 AND 7 OF THE EMPLOYMENT AGREEMENT (SUBJECT TO
THE SECTION 7 CONTINUATION PERIOD PROVIDED FOR IN THIS AGREEMENT), A COURT HOLDS
THAT THE RESTRICTIONS STATED THEREIN ARE UNREASONABLE UNDER CIRCUMSTANCES THEN
EXISTING, THE PARTIES HERETO AGREE THAT THE MAXIMUM PERIOD, SCOPE OR
GEOGRAPHICAL AREA REASONABLE UNDER SUCH CIRCUMSTANCES SHALL BE SUBSTITUTED FOR
THE STATED PERIOD, SCOPE OR AREA AND THAT THE FAILURE OF ALL OR ANY OF SUCH
PROVISIONS TO BE ENFORCEABLE SHALL NOT IMPAIR OR AFFECT THE OBLIGATIONS OF THE
COMPANY TO PAY COMPENSATION OR SEVERANCE OBLIGATIONS UNDER THIS AGREEMENT.


 


(B)                                 IN ADDITION TO THE FOREGOING, AND NOT IN ANY
WAY IN LIMITATION THEREOF, OR IN LIMITATION OF ANY RIGHT OR REMEDY OTHERWISE
AVAILABLE TO THE COMPANY, IF THE EXECUTIVE MATERIALLY VIOLATES ANY PROVISION OF
THIS AGREEMENT OR SECTION 5, 6 OR 7 (SUBJECT TO THE SECTION 7 CONTINUATION
PERIOD) OF THE EMPLOYMENT AGREEMENT, (AND SUCH VIOLATION, IF UNINTENTIONAL ON
THE PART OF THE EXECUTIVE, CONTINUES FOR A PERIOD OF THIRTY (30) DAYS FOLLOWING
RECEIPT OF WRITTEN NOTICE FROM THE COMPANY), ANY SEVERANCE PAYMENTS THEN OR
THEREAFTER DUE FROM THE COMPANY TO


 

7

--------------------------------------------------------------------------------


 

the Executive may be terminated forthwith and upon such election by the Company,
the Company’s obligation to pay and the Executive’s right to receive such
severance payments shall terminate and be of no further force or effect.  The
Executive’s obligations under this Agreement or Sections 5, 6 and 7 (subject to
the Section 7 Continuation Period) of the Employment Agreement shall not be
limited or affected by, and such provisions shall remain in full force and
effect notwithstanding the termination of any severance payments by the Company
in accordance with this Section 18(b).  The exercise of the right to terminate
such payments shall not be deemed to be an election of remedies by the Company
and shall not in any manner modify, limit or preclude the Company from
exercising any other rights or seeking any other remedies available to it at law
or in equity.  Notwithstanding the foregoing, in the event the Company elects to
exercise its termination rights hereunder, it shall promptly (a) remit any
withheld payments into a separate account and notify Executive thereof in
writing and (b) unless otherwise agreed with Executive, commence a declaratory
relief action seeking an appropriate court determination of the validity of such
interpretation (with the costs thereof allocated in accordance with Section 25
of this Agreement).

 


19.                                 GOVERNING LAW.  THIS AGREEMENT WILL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF
CALIFORNIA, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION
OR RULE (WHETHER OF THE STATE OF CALIFORNIA, OR ANY OTHER JURISDICTION), THAT
WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF CALIFORNIA TO
BE APPLIED.  IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF THE STATE OF
CALIFORNIA WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT,
EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE
SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.


 


20.                                 NOTICES.  ALL NOTICES, DEMANDS OR OTHER
COMMUNICATIONS REGARDING THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE
SUFFICIENTLY GIVEN IF EITHER PERSONALLY DELIVERED OR SENT BY FACSIMILE OR
OVERNIGHT COURIER, ADDRESSED AS FOLLOWS:


 

If to the Company, to:

 

Guitar Center, Inc.
5795 Lindero Canyon Road
Westlake Village, California 91362
Attention:  Chief Executive Officer
Telephone:  (818) 735-8800
Telecopier:  (818) 735-8833

 

With copies to:

 

Latham & Watkins LLP

135 Commonwealth Drive

Menlo Park, California 94025

Attention:  Anthony J. Richmond, Esq.

 

8

--------------------------------------------------------------------------------


 

Telephone:  (650) 328-4600

Telecopier:  (650) 463-2600

 

If to the Executive, to:

 

Barry Soosman
852 Country Valley Road
Westlake Village, California 91362
Telephone:  (805) 373-1937

 

With copies to:

 

Winston & Strawn

333 S. Grand Avenue, 38th Floor

Los Angeles, California 90071

Attention:  Paul J. Coady, Esq.

Telephone:  (213) 615-1721

Telecopier:  (213) 615-1750

 

or such other address as the recipient party to whom notice is to be given may
have furnished to the other party in writing in accordance herewith.

 


21.                                 UNDERSTANDING AND AUTHORITY.  THE PARTIES
UNDERSTAND AND AGREE THAT ALL TERMS OF THIS AGREEMENT ARE CONTRACTUAL AND ARE
NOT A MERE RECITAL, AND REPRESENT AND WARRANT THAT THEY ARE COMPETENT TO
COVENANT AND AGREE AS HEREIN PROVIDED.  THE PARTIES HAVE CAREFULLY READ THIS
AGREEMENT IN ITS ENTIRETY; FULLY UNDERSTAND AND AGREE TO ITS TERMS AND
PROVISIONS; AND INTEND AND AGREE THAT IT IS FINAL AND BINDING ON ALL PARTIES.


 

22.                                 Integration Clause.  This Agreement
constitutes the entire agreement and understanding of the Company and Executive
with respect to the terms set forth herein and supersedes all prior and
contemporaneous written or verbal agreements and understandings between
Executive and the Company relating to such subject matter, including, without
limitation, the Employment Agreement; provided, however, that Sections 5, 6 and
7 of the Employment Agreement shall survive Executive’s termination of
employment and continue in full force and effect.  This Agreement may only be
amended by written instrument signed by a duly authorized officer of the Company
and Executive which expressly states its intent to amend this Agreement.

 


23.                                 JURISDICTION, ETC.


 


(A)                                  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF ANY CALIFORNIA STATE COURT OR FEDERAL COURT OF THE
UNITED STATES OF AMERICA SITTING IN THE STATE OF CALIFORNIA, COUNTY OF LOS
ANGELES, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH CALIFORNIA STATE COURT OR, TO
THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN

 

9

--------------------------------------------------------------------------------


 

any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement in the courts
of any jurisdiction.


 


(B)                                 EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN
ANY CALIFORNIA STATE OR FEDERAL COURT IN AND FOR OR OTHERWISE LOCATED IN LOS
ANGELES COUNTY.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE
OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


 


(C)                                  THE COMPANY AND THE EXECUTIVE FURTHER AGREE
THAT THE MAILING BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, OF
ANY PROCESS REQUIRED BY ANY SUCH COURT SHALL CONSTITUTE VALID AND LAWFUL SERVICE
OF PROCESS AGAINST THEM, WITHOUT THE NECESSITY FOR SERVICE BY ANY OTHER MEANS
PROVIDED BY LAW.


 

24.                                 WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY
LEGALLY AND EFFECTIVELY DO SO, TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING
ARISING HEREUNDER.

 

25.                                 Attorneys Fees.  In connection with any
action to enforce this Agreement, the prevailing party shall be entitled, in
addition to any other remedy available to such party, to receive reimbursement
for the reasonable attorneys fees and costs actually incurred by such party in
connection therewith.

 

26.                                 Execution in Counterparts.  This Agreement
may be executed in counterparts with the same force and effectiveness as though
executed in a single document.

 


27.                                 RIGHT TO ADVICE OF COUNSEL.  EXECUTIVE
ACKNOWLEDGES THAT HE HAS THE RIGHT, AND IS ENCOURAGED, TO CONSULT WITH HIS
LAWYER; BY HIS SIGNATURE BELOW, EXECUTIVE ACKNOWLEDGES THAT YOU HE HAS CONSULTED
WITH HIS LAWYER CONCERNING THIS AGREEMENT.

 

 

(Signature page follows)

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
the foregoing on the dates shown below.

 

EXECUTIVE:

COMPANY:

 

 

 

 

 

GUITAR CENTER, INC.

 

 

 

 

/s/ Barry Soosman

 

By:

/s/ Larry Thomas

 

Barry Soosman

Name: Larry Thomas

 

Title: Co-Chief Executive Officer

 

 

Date: August 5, 2003

Date:August 1, 2003

 

S-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

STOCK OPTIONS

 

 

[Attached]

 

A-1

--------------------------------------------------------------------------------


 

Personnel Option Status

Guitar Center, Inc.

 

 

ID: 95-4600862

File:  OPTSTMT

 

5795, Lindero Canyon Rd.

Date:  7/31/2003

 

Westlake Village, CA 91362

Time:  1:15:45PM

 

AS OF 8/4/2003

 

Barry Soosman

852 Country Valley Rd.

Westlake Village, CA USA 91362

 

Number

 

Option
Date

 

Plan

 

Type

 

Granted

 

Price

 

Exercised

 

Vested

 

Cancelled

 

Unvested

 

Outstanding

 

Exercisable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00000096

 

6/3/1996

 

1996

 

NQ

 

79,599

 

$

10.8900

 

71,500

 

79,599

 

0

 

0

 

8,099

 

8,099

 

00000162

 

6/3/1996

 

1996

 

NQ

 

79,599

 

$

10.8900

 

78,500

 

79,599

 

0

 

0

 

1,099

 

1,099

 

00000377

 

4/5/2000

 

1997

 

ISO

 

40,000

 

$

10.5625

 

0

 

30,000

 

0

 

10,000

 

40,000

 

30,000

 

00001426

 

8/2/2001

 

1997

 

ISO

 

6,527

 

$

15.3050

 

0

 

0

 

0

 

6,527

 

6,527

 

0

 

00001427

 

8/2/2001

 

1997

 

NQ

 

33,473

 

$

15.3050

 

0

 

20,000

 

0

 

13,473

 

33,473

 

20,000

 

00001659

 

5/22/2002

 

1997

 

ISO

 

2,500

 

$

16.9750

 

0

 

0

 

0

 

2,500

 

2,500

 

0

 

00001660

 

5/22/2002

 

1997

 

NQ

 

7,500

 

$

16.9750

 

0

 

2,500

 

0

 

5,000

 

7,500

 

2,500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

249,198

 

 

 

150,000

 

211,698

 

0

 

37,500

 

99,198

 

61,698

 

 

Information Currently on File

 

Tax

 

Rate%

 

Option SDS Broker

 

Registration

 

Alternate Address

 

 

 

 

 

 

 

 

 

 

 

Federal

 

25.000

 

Smith Barney

 

 

 

 

 

Social Security

 

6.200

 

Attn: John Arnold

 

 

 

 

 

Medicare

 

1.450

 

1901 Main St. 8th Floor

 

 

 

 

 

CA-State

 

9.300

 

Irvine, CA 92614

 

 

 

 

 

 

 

 

 

DTC 0418

 

 

 

 

 

 

2

--------------------------------------------------------------------------------